Order filed July 12, 2018




                                      In The

                       Fourteenth Court of Appeals
                                   ____________

                              NO. 14-18-00373-CV
                                   ____________

                       DONALD EDMONDSON, Appellant

                                        V.

                            LEE BONETTO, Appellee


                On Appeal from the County Court at Law No. 1
                             Bell County, Texas
                       Trial Court Cause No. 87,275

                                   ORDER

      Appellant’s brief was due June 8, 2018. No brief or motion for extension of
time has been filed.

      Unless appellant files a brief with this court on or before July 31, 2018, the
court will dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).

                                      PER CURIAM